


Exhibit 10(a)

 

[g113412kci001.jpg][g113412kci002.gif]

51 West 52nd Street

New York, NY 10019

 

Joseph R. Ianniello

c/o CBS Corporation

51 West 52nd Street

New York, NY  10019

 

Dear Joe:

As of November 17, 2008

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

 


1.             TERM.  THE TERM OF YOUR EMPLOYMENT UNDER THIS AGREEMENT SHALL
COMMENCE ON NOVEMBER 17, 2008 AND, UNLESS TERMINATED BY CBS OR YOU PURSUANT TO
PARAGRAPH 8 OR BECAUSE OF YOUR DEATH OR DISABILITY (AS DEFINED BELOW), SHALL
CONTINUE THROUGH AND UNTIL DECEMBER 31, 2011.  THE PERIOD FROM NOVEMBER 17, 2008
THROUGH DECEMBER 31, 2011 IS REFERRED TO AS THE “TERM” NOTWITHSTANDING ANY
EARLIER TERMINATION OF YOUR EMPLOYMENT FOR ANY REASON.


 


2.             DUTIES.  YOU AGREE TO DEVOTE YOUR ENTIRE BUSINESS TIME, ATTENTION
AND ENERGIES TO THE BUSINESS OF CBS.  YOU WILL BE DEPUTY CHIEF FINANCIAL OFFICER
(“DEPUTY CFO”), AND YOU AGREE TO PERFORM ALL DUTIES REASONABLE AND CONSISTENT
WITH THAT OFFICE AS THE EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER
(THE “CFO”) MAY ASSIGN TO YOU FROM TIME TO TIME.  IN SUCH POSITION, YOU WILL BE
DIRECTLY RESPONSIBLE FOR CBS AND ITS SUBSIDIARIES’ DOMESTIC AND INTERNATIONAL
TREASURY AND TAX FUNCTIONS, INFORMATION SYSTEMS AND TECHNOLOGY (“IS&T”), RISK
MANAGEMENT, AND CORPORATE MERGERS AND ACQUISITIONS.


 


3.             COMPENSATION.


 


(A)           SALARY.  FOR ALL THE SERVICES RENDERED BY YOU IN ANY CAPACITY
UNDER THIS AGREEMENT, CBS AGREES TO PAY YOU BASE SALARY (“SALARY”) AT THE RATE
OF EIGHT HUNDRED THOUSAND DOLLARS ($800,000) PER ANNUM, LESS APPLICABLE
DEDUCTIONS AND WITHHOLDING TAXES, IN ACCORDANCE WITH CBS’S PAYROLL PRACTICES AS
THEY MAY EXIST FROM TIME TO TIME.  DURING THE TERM OF THIS AGREEMENT, YOUR
SALARY SHALL BE REVIEWED ANNUALLY AND MAY BE INCREASED. SUCH INCREASE, IF ANY,
SHALL BE MADE AT A TIME, AND IN AN AMOUNT, THAT CBS SHALL DETERMINE IN ITS SOLE
DISCRETION.


 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 2

 


(B)           BONUS COMPENSATION.  YOU ALSO SHALL BE ELIGIBLE TO RECEIVE ANNUAL
BONUS COMPENSATION (“BONUS”) DURING YOUR EMPLOYMENT WITH CBS UNDER THIS
AGREEMENT, DETERMINED AND PAYABLE AS FOLLOWS:


 


(I)            YOUR BONUS FOR EACH CALENDAR YEAR DURING YOUR EMPLOYMENT WITH CBS
UNDER THIS AGREEMENT WILL BE DETERMINED IN ACCORDANCE WITH THE GUIDELINES OF THE
CBS SHORT-TERM INCENTIVE PROGRAM (THE “STIP”), AS SUCH GUIDELINES MAY BE AMENDED
FROM TIME TO TIME WITHOUT NOTICE IN THE SOLE DISCRETION OF CBS.


 


(II)           YOUR TARGET BONUS (“TARGET BONUS”) FOR EACH OF THOSE CALENDAR
YEARS SHALL BE 100% OF YOUR SALARY.  YOUR BONUS FOR ANY OF THE CALENDAR YEARS
UNDER THE TERM MAY BE SUBJECT TO PRORATION FOR THE PORTION OF SUCH CALENDAR YEAR
THAT YOU WERE EMPLOYED BY CBS.


 


(III)          YOUR BONUS FOR ANY CALENDAR YEAR SHALL BE PAYABLE, LESS
APPLICABLE DEDUCTIONS AND WITHHOLDING TAXES, BETWEEN JANUARY 1ST AND
FEBRUARY 28TH OF THE FOLLOWING CALENDAR YEAR.


 

(c)           Long-Term Incentive Compensation.  You shall be eligible to
receive annual grants of long-term incentive compensation under the CBS
long-term management incentive plan as may be amended from time to time without
notice in the sole discretion of CBS. You shall have a “Target” long-term
incentive value equal to One Million Two Hundred Thousand Dollars ($1,200,000). 
The precise amount, form and timing of any such long-term incentive award, if
any, shall be determined in the sole discretion of the CBS Compensation
Committee.

 


4.             BENEFITS.  YOU SHALL PARTICIPATE IN SUCH VACATION, MEDICAL,
DENTAL, LIFE INSURANCE, LONG-TERM DISABILITY INSURANCE, RETIREMENT, LONG-TERM
INCENTIVE AND OTHER PLANS AS CBS MAY HAVE OR ESTABLISH FROM TIME TO TIME AND IN
WHICH YOU WOULD BE ENTITLED TO PARTICIPATE UNDER THE TERMS OF THE PLAN.  THIS
PROVISION, HOWEVER, SHALL NOT BE CONSTRUED TO EITHER REQUIRE CBS TO ESTABLISH
ANY WELFARE, COMPENSATION OR LONG-TERM INCENTIVE PLANS, OR TO PREVENT THE
MODIFICATION OR TERMINATION OF ANY PLAN ONCE ESTABLISHED, AND NO ACTION OR
INACTION WITH RESPECT TO ANY PLAN SHALL AFFECT THIS AGREEMENT.


 


5.           BUSINESS EXPENSES.  DURING YOUR EMPLOYMENT UNDER THIS AGREEMENT,
CBS SHALL REIMBURSE YOU FOR SUCH REASONABLE TRAVEL AND OTHER EXPENSES INCURRED
IN THE PERFORMANCE OF YOUR DUTIES AS ARE CUSTOMARILY REIMBURSED TO CBS
EXECUTIVES AT COMPARABLE LEVELS.  SUCH TRAVEL AND OTHER EXPENSES SHALL BE
REIMBURSED BY CBS WITHIN 60 CALENDAR DAYS FOLLOWING THE DATE ON WHICH CBS
RECEIVES APPROPRIATE DOCUMENTATION WITH RESPECT TO SUCH EXPENSES, BUT IN NO
EVENT LATER THAN DECEMBER 31 OF THE YEAR FOLLOWING THE YEAR IN WHICH YOU INCUR
THE RELATED EXPENSES.

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 3

 


6.           NON-COMPETITION, CONFIDENTIAL INFORMATION, ETC.


 

(a)           Non-Competition.  You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS, or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement.  You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
including by expiration of this Agreement for the greater of: (i) six
(6) months; or (ii) for so long as any payments are made to you pursuant to
paragraph 8(d) subject to CBS’s acceptance of your written request pursuant to
paragraph 6(j) which relates to the opportunity to request that CBS in its sole
discretion terminate your obligations under this paragraph 6(a) in exchange for
your waiving your right to certain compensation and benefits.

 


(B)           CONFIDENTIAL INFORMATION.  YOU AGREE THAT, DURING THE TERM AND AT
ANY TIME THEREAFTER, (I) YOU SHALL NOT USE FOR ANY PURPOSE OTHER THAN THE DULY
AUTHORIZED BUSINESS OF CBS, OR DISCLOSE TO ANY THIRD PARTY, ANY INFORMATION
RELATING TO CBS, OR ANY OF CBS’S AFFILIATED COMPANIES WHICH IS NON-PUBLIC,
CONFIDENTIAL OR PROPRIETARY TO CBS OR ANY OF CBS’S AFFILIATED COMPANIES
(“CONFIDENTIAL INFORMATION”), INCLUDING ANY TRADE SECRET OR ANY WRITTEN
(INCLUDING IN ANY ELECTRONIC FORM) OR ORAL COMMUNICATION INCORPORATING
CONFIDENTIAL INFORMATION IN ANY WAY (EXCEPT AS MAY BE REQUIRED BY LAW OR IN THE
PERFORMANCE OF YOUR DUTIES UNDER THIS AGREEMENT CONSISTENT WITH CBS’S POLICIES);
AND (II) YOU WILL COMPLY WITH ANY AND ALL CONFIDENTIALITY OBLIGATIONS OF CBS TO
A THIRD PARTY, WHETHER ARISING UNDER A WRITTEN AGREEMENT OR OTHERWISE. 
INFORMATION SHALL NOT BE DEEMED CONFIDENTIAL INFORMATION WHICH (X) IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY YOU
OR AT YOUR DIRECTION OR BY ANY OTHER PERSON WHO DIRECTLY OR INDIRECTLY RECEIVES
SUCH INFORMATION FROM YOU, OR (Y) IS OR BECOMES AVAILABLE TO YOU ON A
NON-CONFIDENTIAL BASIS FROM A SOURCE WHICH IS ENTITLED TO DISCLOSE IT TO YOU.

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 4

 


(C)           NO SOLICITATION, ETC.  YOU AGREE THAT, WHILE EMPLOYED BY CBS AND
FOR THE GREATER OF TWELVE (12) MONTHS THEREAFTER OR FOR SO LONG AS CBS IS MAKING
ANY PAYMENTS TO YOU PURSUANT TO PARAGRAPH 8(D), YOU SHALL NOT, DIRECTLY OR
INDIRECTLY:


 


(I)            EMPLOY OR SOLICIT THE EMPLOYMENT OF ANY PERSON WHO IS THEN OR HAS
BEEN WITHIN TWELVE (12) MONTHS PRIOR THERETO, AN EMPLOYEE OF CBS,  OR ANY OF
CBS’S AFFILIATED COMPANIES; OR


 


(II)           DO ANY ACT OR THING TO CAUSE, BRING ABOUT, OR INDUCE ANY
INTERFERENCE WITH, DISTURBANCE TO, OR INTERRUPTION OF ANY OF THE THEN-EXISTING
RELATIONSHIPS (WHETHER OR NOT SUCH RELATIONSHIPS HAVE BEEN REDUCED TO FORMAL
CONTRACTS) OF CBS, OR ANY OF CBS’S AFFILIATED COMPANIES WITH ANY CUSTOMER,
EMPLOYEE, CONSULTANT OR SUPPLIER.


 


(D)           CBS OWNERSHIP.  THE RESULTS AND PROCEEDS OF YOUR SERVICES UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY WORKS OF AUTHORSHIP RESULTING
FROM YOUR SERVICES DURING YOUR EMPLOYMENT WITH CBS, AND/OR ANY OF CBS’S
AFFILIATED COMPANIES AND ANY WORKS IN PROGRESS RESULTING FROM SUCH SERVICES,
SHALL BE WORKS-MADE-FOR-HIRE AND CBS SHALL BE DEEMED THE SOLE OWNER THROUGHOUT
THE UNIVERSE OF ANY AND ALL RIGHTS OF EVERY NATURE IN SUCH WORKS, WHETHER SUCH
RIGHTS ARE NOW KNOWN OR HEREAFTER DEFINED OR DISCOVERED, WITH THE RIGHT TO USE
THE WORKS IN PERPETUITY IN ANY MANNER CBS DETERMINES IN ITS SOLE DISCRETION
WITHOUT ANY FURTHER PAYMENT TO YOU.  IF, FOR ANY REASON, ANY OF SUCH RESULTS AND
PROCEEDS ARE NOT LEGALLY DEEMED A WORK-MADE-FOR-HIRE AND/OR THERE ARE ANY RIGHTS
IN SUCH RESULTS AND PROCEEDS WHICH DO NOT ACCRUE TO CBS UNDER THE PRECEDING
SENTENCE, THEN YOU HEREBY IRREVOCABLY ASSIGN AND AGREE TO ASSIGN ANY AND ALL OF
YOUR RIGHT, TITLE AND INTEREST THERETO, INCLUDING, WITHOUT LIMITATION, ANY AND
ALL COPYRIGHTS, PATENTS, TRADE SECRETS, TRADEMARKS AND/OR OTHER RIGHTS OF EVERY
NATURE IN THE WORK, WHETHER NOW KNOWN OR HEREAFTER DEFINED OR DISCOVERED, AND
CBS SHALL HAVE THE RIGHT TO USE THE WORK IN PERPETUITY THROUGHOUT THE UNIVERSE
IN ANY MANNER CBS DETERMINES IN ITS SOLE DISCRETION WITHOUT ANY FURTHER PAYMENT
TO YOU.  YOU SHALL, AS MAY BE REQUESTED BY CBS FROM TIME TO TIME, DO ANY AND ALL
THINGS WHICH CBS MAY DEEM USEFUL OR DESIRABLE TO ESTABLISH OR DOCUMENT CBS’S
RIGHTS IN ANY SUCH RESULTS AND PROCEEDS, INCLUDING, WITHOUT LIMITATION, THE
EXECUTION OF APPROPRIATE COPYRIGHT, TRADEMARK AND/OR PATENT APPLICATIONS,
ASSIGNMENTS OR SIMILAR DOCUMENTS AND, IF YOU ARE UNAVAILABLE OR UNWILLING TO
EXECUTE SUCH DOCUMENTS, YOU HEREBY IRREVOCABLY DESIGNATE THE EXECUTIVE VICE
PRESIDENT, GENERAL COUNSEL, CBS CORPORATION OR HIS DESIGNEE AS YOUR
ATTORNEY-IN-FACT WITH THE POWER TO EXECUTE SUCH DOCUMENTS ON YOUR BEHALF.  TO
THE EXTENT YOU HAVE ANY RIGHTS IN THE RESULTS AND PROCEEDS OF YOUR SERVICES
UNDER THIS AGREEMENT THAT CANNOT BE ASSIGNED AS DESCRIBED ABOVE, YOU
UNCONDITIONALLY AND IRREVOCABLY WAIVE THE ENFORCEMENT OF SUCH RIGHTS.  THIS
PARAGRAPH 6(D) IS SUBJECT TO, AND DOES NOT LIMIT, RESTRICT, OR CONSTITUTE A
WAIVER BY CBS OF ANY OWNERSHIP RIGHTS TO WHICH CBS MAY BE ENTITLED BY OPERATION
OF LAW BY VIRTUE OF BEING YOUR EMPLOYER.

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 5

 


(E)           LITIGATION.


 


(I)            YOU AGREE THAT DURING THE TERM, AND FOR THE GREATER OF:
(I) TWELVE (12) MONTHS THEREAFTER; OR (II) DURING THE PENDENCY OF ANY LITIGATION
OR OTHER PROCEEDING, (X) YOU SHALL NOT COMMUNICATE WITH ANYONE (OTHER THAN YOUR
OWN ATTORNEYS AND TAX ADVISORS), EXCEPT TO THE EXTENT NECESSARY IN THE
PERFORMANCE OF YOUR DUTIES UNDER THIS AGREEMENT, WITH RESPECT TO THE FACTS OR
SUBJECT MATTER OF ANY PENDING OR POTENTIAL LITIGATION, OR REGULATORY OR
ADMINISTRATIVE PROCEEDING INVOLVING CBS, OR ANY OF CBS’S AFFILIATED COMPANIES,
OTHER THAN ANY LITIGATION OR OTHER PROCEEDING IN WHICH YOU ARE A
PARTY-IN-OPPOSITION, WITHOUT GIVING PRIOR NOTICE TO CBS OR ITS COUNSEL; AND
(Y) IN THE EVENT THAT ANY OTHER PARTY ATTEMPTS TO OBTAIN INFORMATION OR
DOCUMENTS FROM YOU WITH RESPECT TO SUCH MATTERS, EITHER THROUGH FORMAL LEGAL
PROCESS SUCH AS A SUBPOENA OR BY INFORMAL MEANS SUCH AS INTERVIEWS, YOU SHALL
PROMPTLY NOTIFY CBS’S COUNSEL BEFORE PROVIDING ANY INFORMATION OR DOCUMENTS.


 


(II)           YOU AGREE TO COOPERATE WITH CBS AND ITS ATTORNEYS, BOTH DURING
AND AFTER THE TERMINATION OF YOUR EMPLOYMENT, IN CONNECTION WITH ANY LITIGATION
OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO MATTERS IN WHICH YOU WERE
INVOLVED PRIOR TO THE TERMINATION OF YOUR EMPLOYMENT.  YOUR COOPERATION SHALL
INCLUDE, WITHOUT LIMITATION, PROVIDING ASSISTANCE TO CBS’S COUNSEL, EXPERTS OR
CONSULTANTS, AND PROVIDING TRUTHFUL TESTIMONY IN PRETRIAL AND TRIAL OR HEARING
PROCEEDINGS.  IN THE EVENT THAT YOUR COOPERATION IS REQUESTED AFTER THE
TERMINATION OF YOUR EMPLOYMENT, CBS WILL (X) SEEK TO MINIMIZE INTERRUPTIONS TO
YOUR SCHEDULE TO THE EXTENT CONSISTENT WITH ITS INTERESTS IN THE MATTER; AND
(Y) REIMBURSE YOU FOR ALL REASONABLE AND APPROPRIATE OUT-OF-POCKET EXPENSES
ACTUALLY INCURRED BY YOU IN CONNECTION WITH SUCH COOPERATION WITHIN 60 CALENDAR
DAYS FOLLOWING THE DATE ON WHICH CBS RECEIVES APPROPRIATE DOCUMENTATION WITH
RESPECT TO SUCH EXPENSES, BUT IN NO EVENT LATER THAN DECEMBER 31 OF THE YEAR
FOLLOWING THE YEAR IN WHICH YOU INCUR THE RELATED EXPENSES.


 


(III)          YOU AGREE THAT DURING THE TERM AND AT ANY TIME THEREAFTER, TO THE
FULLEST EXTENT PERMITTED BY LAW, YOU WILL NOT TESTIFY VOLUNTARILY IN ANY LAWSUIT
OR OTHER PROCEEDING WHICH DIRECTLY OR INDIRECTLY INVOLVES CBS, OR ANY OF CBS’S
AFFILIATED COMPANIES, OR WHICH MAY CREATE THE IMPRESSION THAT SUCH TESTIMONY IS
ENDORSED OR APPROVED BY CBS, OR ANY OF CBS’S AFFILIATED COMPANIES, WITHOUT
ADVANCE NOTICE (INCLUDING THE GENERAL NATURE OF THE TESTIMONY) TO AND, IF SUCH

 

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 6

 


TESTIMONY IS WITHOUT SUBPOENA OR OTHER COMPULSORY LEGAL PROCESS THE APPROVAL OF
THE EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL, CBS CORPORATION.


 


(F)          NO RIGHT TO GIVE INTERVIEWS OR WRITE BOOKS, ARTICLES, ETC.  DURING
THE TERM, EXCEPT AS AUTHORIZED BY CBS, YOU SHALL NOT (I) GIVE ANY INTERVIEWS OR
SPEECHES, OR (II) PREPARE OR ASSIST ANY PERSON OR ENTITY IN THE PREPARATION OF
ANY BOOKS, ARTICLES, TELEVISION OR MOTION PICTURE PRODUCTIONS OR OTHER
CREATIONS, IN EITHER CASE, CONCERNING CBS, OR ANY OF CBS’S AFFILIATED COMPANIES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUPPLIERS OR
CUSTOMERS.


 

(g)           Return of Property.  All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with CBS shall remain the exclusive property of CBS. 
In the event of the termination of your employment for any reason, CBS reserves
the right, to the extent permitted by law and in addition to any other remedy
CBS may have, to deduct from any monies otherwise payable to you the following: 
(i) all amounts you may owe to CBS, or any of CBS’s affiliated companies at the
time of or subsequent to the termination of your employment with CBS; and
(ii) the value of the CBS property which you retain in your possession after the
termination of your employment with CBS.  In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement shall serve as such consent.  Notwithstanding anything in this
Section 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you to the extent such offset would be a
violation of Internal Revenue Code Section 409A (“Code Section 409A”).

 


(H)           NON-DISPARAGEMENT.  YOU AGREE THAT, DURING THE TERM AND FOR ONE
YEAR THEREAFTER, YOU SHALL NOT, IN ANY COMMUNICATIONS WITH THE PRESS OR OTHER
MEDIA OR ANY CUSTOMER, CLIENT OR SUPPLIER OF CBS, OR ANY OF CBS’S AFFILIATED
COMPANIES, CRITICIZE, RIDICULE OR MAKE ANY STATEMENT WHICH DISPARAGES OR IS
DEROGATORY OF CBS, OR ANY OF CBS’S AFFILIATED COMPANIES OR ANY OF THEIR
RESPECTIVE DIRECTORS OR SENIOR OFFICERS.


 


(I)            INJUNCTIVE RELIEF.  CBS HAS ENTERED INTO THIS AGREEMENT IN ORDER
TO OBTAIN THE BENEFIT OF YOUR UNIQUE SKILLS, TALENT, AND EXPERIENCE.  YOU
ACKNOWLEDGE AND AGREE THAT ANY VIOLATION OF PARAGRAPHS 6(A) THROUGH (H) OF THIS
AGREEMENT WILL RESULT IN IRREPARABLE DAMAGE TO CBS, AND, ACCORDINGLY, CBS MAY
OBTAIN INJUNCTIVE AND OTHER EQUITABLE RELIEF FOR ANY BREACH OR THREATENED BREACH
OF SUCH PARAGRAPHS, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO CBS.


 


(J)            SURVIVAL; MODIFICATION OF TERMS.  YOUR OBLIGATIONS UNDER
PARAGRAPHS 6(A) THROUGH (I) SHALL REMAIN IN FULL FORCE AND EFFECT FOR THE ENTIRE
PERIOD PROVIDED THEREIN NOTWITHSTANDING THE TERMINATION OF YOUR EMPLOYMENT UNDER
THIS AGREEMENT FOR ANY REASON OR THE EXPIRATION OF THE TERM; PROVIDED, HOWEVER,
THAT YOUR

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 7

 


OBLIGATIONS UNDER PARAGRAPH 6(A) (BUT NOT UNDER ANY OTHER PROVISION OF THIS
AGREEMENT) SHALL CEASE IF: (X) CBS TERMINATES YOUR EMPLOYMENT WITHOUT CAUSE AND
(Y) YOU PROVIDE CBS A WRITTEN NOTICE INDICATING YOUR DESIRE TO WAIVE YOUR RIGHT
TO RECEIVE, OR TO CONTINUE TO RECEIVE, TERMINATION PAYMENTS AND BENEFITS UNDER
PARAGRAPH 8(D)(I) THROUGH (IV) AND (Z) CBS NOTIFIES YOU THAT IT HAS, IN ITS SOLE
DISCRETION, ACCEPTED YOUR REQUEST.  YOU AND CBS AGREE THAT THE RESTRICTIONS AND
REMEDIES CONTAINED IN PARAGRAPHS 6(A) THROUGH (I) ARE REASONABLE AND THAT IT IS
YOUR INTENTION AND THE INTENTION OF CBS THAT SUCH RESTRICTIONS AND REMEDIES
SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE BY LAW.  IF A COURT OF
COMPETENT JURISDICTION SHALL FIND THAT ANY SUCH RESTRICTION OR REMEDY IS
UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF SOME PART WERE DELETED OR THE PERIOD
OR AREA OF APPLICATION REDUCED, THEN SUCH RESTRICTION OR REMEDY SHALL APPLY WITH
THE MODIFICATION NECESSARY TO MAKE IT ENFORCEABLE.  YOU ACKNOWLEDGE THAT CBS
CONDUCTS ITS BUSINESS OPERATIONS AROUND THE WORLD AND HAS INVESTED CONSIDERABLE
TIME AND EFFORT TO DEVELOP THE INTERNATIONAL BRAND AND GOODWILL ASSOCIATED WITH
THE “CBS” NAME.  TO THAT END, YOU FURTHER ACKNOWLEDGE THAT THE OBLIGATIONS SET
FORTH IN THIS PARAGRAPH 6 ARE BY NECESSITY INTERNATIONAL IN SCOPE AND NECESSARY
TO PROTECT THE INTERNATIONAL OPERATIONS AND GOODWILL OF CBS AND ITS AFFILIATED
COMPANIES.


 


7.             DISABILITY.  IN THE EVENT THAT YOU BECOME “DISABLED” WITHIN THE
MEANING OF SUCH TERM UNDER CBS’S SHORT-TERM DISABILITY (“STD”) PROGRAM AND ITS
LONG-TERM DISABILITY (“LTD”) PROGRAM WHILE EMPLOYED DURING THE TERM (SUCH
CONDITION IS REFERRED TO AS A “DISABILITY”), YOU WILL RECEIVE COMPENSATION UNDER
THE STD PROGRAM IN ACCORDANCE WITH ITS TERMS.  THEREAFTER, YOU WILL BE ELIGIBLE
TO RECEIVE BENEFITS UNDER THE LTD PROGRAM IN ACCORDANCE WITH ITS TERMS.  FOR
PURPOSES OF THIS AGREEMENT, YOU WILL BE CONSIDERED TO HAVE EXPERIENCED A
TERMINATION OF EMPLOYMENT WITH CBS AND ITS SUBSIDIARIES AS OF THE DATE YOU FIRST
BECOME ELIGIBLE TO RECEIVE BENEFITS UNDER THE LTD PROGRAM, AND SHALL THEREAFTER
BE EXCLUSIVELY ENTITLED TO BENEFITS UNDER THE LTD PROGRAM.  IF YOU HAVE NOT
RETURNED TO WORK BY DECEMBER 31ST OF A CALENDAR YEAR DURING THE TERM, YOU WILL
RECEIVE BONUS COMPENSATION FOR THE CALENDAR YEAR(S) DURING THE TERM IN WHICH YOU
RECEIVE COMPENSATION UNDER THE STD PROGRAM, DETERMINED AS FOLLOWS:


 


(I)            FOR THE PORTION OF THE CALENDAR YEAR FROM JANUARY 1ST UNTIL THE
DATE ON WHICH YOU FIRST RECEIVE COMPENSATION UNDER THE STD PROGRAM, BONUS
COMPENSATION SHALL BE DETERMINED IN ACCORDANCE WITH THE STIP (I.E., BASED UPON
CBS’S ACHIEVEMENT OF ITS GOALS AND CBS’S GOOD FAITH ESTIMATE OF YOUR ACHIEVEMENT
OF YOUR PERSONAL GOALS) AND PRORATED FOR SUCH PERIOD; AND


 


(II)           FOR ANY SUBSEQUENT PORTION OF THAT CALENDAR YEAR AND ANY PORTION
OF THE FOLLOWING CALENDAR YEAR IN WHICH YOU RECEIVE COMPENSATION UNDER THE STD
PROGRAM, BONUS COMPENSATION SHALL BE IN AN AMOUNT EQUAL TO YOUR TARGET BONUS AND
PRORATED FOR SUCH PERIOD(S).

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 8

 

Bonus compensation under this paragraph 7 shall be paid, less applicable
deductions and withholding taxes, between January 1st and February 28th of the
calendar year following the calendar year to which such bonus compensation
relates.  You will not receive bonus compensation for any portion of the
calendar year(s) during the Term while you receive benefits under the LTD
program.  For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7 are in lieu of Salary and Bonus under paragraphs
3(a) and (b).

 

8.             Termination.

 


(A)           TERMINATION FOR CAUSE.  CBS MAY, AT ITS OPTION, TERMINATE YOUR
EMPLOYMENT UNDER THIS AGREEMENT FORTHWITH FOR CAUSE AND THEREAFTER SHALL HAVE NO
FURTHER OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATION TO PAY SALARY OR BONUS OR PROVIDE BENEFITS.  CAUSE SHALL MEAN:
(I) EMBEZZLEMENT, FRAUD OR OTHER CONDUCT WHICH WOULD CONSTITUTE A FELONY OR A
MISDEMEANOR INVOLVING FRAUD OR PERJURY; (II) WILLFUL UNAUTHORIZED DISCLOSURE OF
CONFIDENTIAL INFORMATION; (III) YOUR FAILURE TO OBEY A MATERIAL LAWFUL DIRECTIVE
THAT IS APPROPRIATE TO YOUR POSITION FROM AN EXECUTIVE(S) IN YOUR REPORTING
LINE; (IV) YOUR FAILURE TO COMPLY WITH THE WRITTEN POLICIES OF CBS, INCLUDING
THE CBS BUSINESS CONDUCT STATEMENT OR SUCCESSOR CONDUCT STATEMENT AS THEY APPLY
FROM TIME TO TIME; (V) YOUR MATERIAL BREACH OF THIS AGREEMENT (INCLUDING ANY
REPRESENTATIONS HEREIN); (VI) YOUR FAILURE (EXCEPT IN THE EVENT OF YOUR
DISABILITY) OR REFUSAL TO SUBSTANTIALLY PERFORM YOUR MATERIAL OBLIGATIONS UNDER
THIS AGREEMENT; (VII) WILLFUL FAILURE TO COOPERATE WITH A BONA FIDE INTERNAL
INVESTIGATION OR INVESTIGATION BY REGULATORY OR LAW ENFORCEMENT AUTHORITIES OR
THE DESTRUCTION OR FAILURE TO PRESERVE DOCUMENTS OR OTHER MATERIAL REASONABLY
LIKELY TO BE RELEVANT TO SUCH AN INVESTIGATION, OR THE INDUCEMENT OF OTHERS TO
FAIL TO COOPERATE OR TO DESTROY OR FAIL TO PRODUCE DOCUMENTS OR OTHER MATERIAL;
OR (VIII) CONDUCT WHICH IS CONSIDERED AN OFFENSE INVOLVING MORAL TURPITUDE UNDER
FEDERAL, STATE OR LOCAL LAWS, OR WHICH MIGHT BRING YOU TO PUBLIC DISREPUTE,
SCANDAL OR RIDICULE OR REFLECT UNFAVORABLY UPON ANY OF CBS’S BUSINESSES OR THOSE
WHO CONDUCT BUSINESS WITH CBS AND ITS AFFILIATED ENTITIES.  CBS WILL GIVE YOU
WRITTEN NOTICE PRIOR TO TERMINATING YOUR EMPLOYMENT PURSUANT TO (III), (IV),
(V), (VII), (VII) OR (VIII) OF THIS PARAGRAPH 8(A), SETTING FORTH THE NATURE OF
ANY ALLEGED FAILURE, BREACH OR REFUSAL IN REASONABLE DETAIL AND THE CONDUCT
REQUIRED TO CURE.  EXCEPT FOR A FAILURE, BREACH OR REFUSAL WHICH, BY ITS NATURE,
CANNOT REASONABLY BE EXPECTED TO BE CURED, YOU SHALL HAVE TEN (10) BUSINESS DAYS
FROM THE GIVING OF SUCH NOTICE WITHIN WHICH TO CURE ANY FAILURE, BREACH OR
REFUSAL UNDER (III), (IV), (V), (VII), (VII) OR (VIII) OF THIS PARAGRAPH 8(A);
PROVIDED, HOWEVER, THAT, IF CBS REASONABLY EXPECTS IRREPARABLE INJURY FROM A
DELAY OF TEN (10) BUSINESS DAYS, CBS MAY GIVE YOU NOTICE OF SUCH SHORTER PERIOD
WITHIN WHICH TO CURE AS IS REASONABLE UNDER THE CIRCUMSTANCES.


 


(B)           GOOD REASON TERMINATION.  YOU MAY TERMINATE YOUR EMPLOYMENT UNDER
THIS AGREEMENT FOR GOOD REASON AT ANY TIME DURING THE TERM BY WRITTEN NOTICE TO

 

--------------------------------------------------------------------------------

 

Joseph R. Ianniello

As of November 17, 2008

Page 9

 


CBS GIVEN NO MORE THAN THIRTY (30) DAYS AFTER THE OCCURRENCE OF THE EVENT
CONSTITUTING GOOD REASON.  SUCH NOTICE SHALL STATE AN EFFECTIVE DATE NO EARLIER
THAN THIRTY (30) BUSINESS DAYS AND NO LATER THAN SIXTY (60) DAYS AFTER THE DATE
IT IS GIVEN, PROVIDED, THAT CBS MAY SET AN EARLIER EFFECTIVE DATE FOR YOUR
RESIGNATION AT ANY TIME AFTER RECEIPT OF YOUR NOTICE.  CBS SHALL HAVE THIRTY
(30) DAYS FROM THE RECEIPT OF YOUR NOTICE WITHIN WHICH TO CURE AND, IN THE EVENT
OF SUCH CURE, YOUR NOTICE SHALL BE OF NO FURTHER FORCE OR EFFECT.  GOOD REASON
SHALL MEAN WITHOUT YOUR CONSENT (OTHER THAN IN CONNECTION WITH THE TERMINATION
OR SUSPENSION OF YOUR EMPLOYMENT OR DUTIES FOR CAUSE OR IN CONNECTION WITH
PHYSICAL AND MENTAL INCAPACITY): (I) THE REQUIREMENT THAT YOU REPORT ON AN
ONGOING BASIS TO AN EXECUTIVE AT A LEVEL LOWER THAN THE LEVEL OF THE EXECUTIVE
TO WHOM YOU CURRENTLY REPORT; (II) THE MATERIAL BREACH BY CBS OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, INCLUDING A MATERIAL REDUCTION IN THE SCOPE OF YOUR
RESPONSIBILITIES OR TITLE, OR A MATERIAL REDUCTION IN YOUR BASE COMPENSATION; OR
(III) THE REQUIREMENT THAT YOU RELOCATE OUTSIDE OF THE METROPOLITAN AREA YOU
CURRENTLY ARE EMPLOYED IN.


 


(C)           TERMINATION WITHOUT CAUSE. CBS MAY TERMINATE YOUR EMPLOYMENT UNDER
THIS AGREEMENT WITHOUT CAUSE AT ANY TIME DURING THE TERM BY WRITTEN NOTICE TO
YOU.


 


(D)           TERMINATION PAYMENTS/BENEFITS.  IN THE EVENT THAT YOUR EMPLOYMENT
TERMINATES UNDER PARAGRAPH 8(B) OR 8(C) DURING THE TERM HEREOF YOU SHALL
THEREAFTER RECEIVE, LESS APPLICABLE WITHHOLDING TAXES AS FOLLOWS:


 

(i)            an amount equal to eighteen (18) months of your then current base
Salary described in paragraph 3(a) payable in accordance with the CBS’s then
effective payroll practices (your “Regular Payroll Amount”) as follows:

 

a.             beginning on the regular payroll date (“Regular Payroll Dates”)
following your termination of employment, you will receive your Regular Payroll
Amount on the Regular Payroll Dates that occur on or before March 15th of the
calendar year following the calendar year in which your employment terminates;

 

b.             beginning with the first Regular Payroll Date after March 15th of
the calendar year following the calendar year in which your employment
terminates, you will receive your Regular Payroll Amount, if any remains due,
until you have received an amount equal to the maximum amount permitted to be
paid pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the
lesser of two times your annualized compensation or two times the
Section 401(a)(17) limit for the calendar year in which your termination occurs,
$490,000 for 2009) provided, however, that in no event shall payment be made to
you pursuant to this paragraph

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 10

 

8(d)(i)(b) later than December 31st of the second calendar year following your
termination of employment; and

 

c.             the balance of your Regular Payroll Amount, if any remains due,
will be paid to you by payment of your Regular Payroll Amount on your Regular
Payroll Dates beginning with the regular payroll date that follows the date of
the final payment pursuant to paragraph 8(d)(i)(b);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes deferred compensation (within the
meaning of Code Section 409A), such portion shall be paid to you on the earlier
of (A) the first business day of the seventh month following the month in which
your termination of employment occurs or (B) your death (the applicable date,
the “Permissible Payment Date”) rather than as described in paragraph
8(d)(i)(a), (b) or (c), as applicable, and any remaining Salary, if any, shall
be paid to you or your estate, as applicable, by payment of your Regular Payroll
Amount on your Regular Payroll Dates commencing with the Regular Payroll Date
that follows the Permissible Payment Date.  Each payment pursuant to this
paragraph 8(d)(i) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A.

 

(II)           EIGHTEEN (18) MONTHS OF BONUS, DETERMINED AND PAID AS FOLLOWS:

 

a.        an amount equal to your Target Bonus in effect on the date of your
termination (ignoring any reduction in your Target Bonus prior to such date that
constituted Good Reason), prorated for the number of calendar days remaining in
the calendar year in which your employment terminates, and payable between
January 1st and February 28th of the calendar year following the calendar year
in which your employment terminates; provided, however, that to the extent
(x) you are a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination, (y) your date of termination pursuant to paragraph 8(b) or
(c) occurs after June 30th of the calendar year, and (z) the prorated bonus
described in this paragraph 8(d)(ii)(a) is determined to constitute deferred
compensation (within the meaning of Code Section 409A), then such prorated bonus
shall not be paid to you until the first business day of the

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 11

 

seventh month following the month in which your termination of employment occurs
or your death, if earlier.  Each payment pursuant to this paragraph
8(d)(ii) shall be regarded as a separate payment and not one of a series of
payments for purposes of Code Section 409A;

 

b.       an amount equal to your Target Bonus in effect on the date of your
termination (ignoring any reduction in your Target Bonus prior to such date that
constituted Good Reason), and payable between January 1st and February 28th of
the second calendar year following the calendar year in which your employment
terminates; provided, however, that if the 18th month anniversary of the date of
your termination of employment (the “18th Month Anniversary”) occurs in the
calendar year following the calendar year in which your employment terminates,
then the Target Bonus shall be prorated for the number of calendar days in the
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary; and

 

c.        if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Target Bonus in effect on the date of your termination (ignoring any
reduction in your  Target Bonus prior to such date that constituted Good
Reason), prorated for the number of calendar days in the second calendar year
following the calendar year in which your employment terminates that occur on or
before the 18th Month Anniversary, and payable between January 1st and
February 28th of the third calendar year following the calendar year in which
your employment terminates.

 

(III)          MEDICAL AND DENTAL INSURANCE COVERAGE FOR YOU AND YOUR ELIGIBLE
DEPENDENTS PROVIDED UNDER COMPANY PAID COBRA BENEFITS AT NO COST TO YOU (EXCEPT
AS HEREAFTER DESCRIBED) PURSUANT TO THE CBS BENEFIT PLANS IN WHICH YOU
PARTICIPATED IN AT THE TIME OF YOUR TERMINATION OF EMPLOYMENT OR, IF DIFFERENT,
OTHER BENEFIT PLANS AVAILABLE TO SENIOR LEVEL EXECUTIVES FOR A PERIOD OF
EIGHTEEN (18) MONTHS, OR IF EARLIER, THE DATE ON WHICH YOU BECOME ELIGIBLE FOR
MEDICAL OR DENTAL COVERAGE AS THE CASE MAY BE FROM A THIRD PARTY; PROVIDED,
THAT, DURING THE PERIOD THAT CBS PROVIDES YOU WITH THIS COVERAGE, AN AMOUNT
EQUAL TO THE APPLICABLE COBRA PREMIUMS

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 12

 

(OR SUCH OTHER AMOUNTS AS MAY BE REQUIRED BY LAW) WILL BE INCLUDED IN YOUR
INCOME FOR TAX PURPOSES TO THE EXTENT REQUIRED BY LAW AND CBS MAY WITHHOLD TAXES
FROM YOUR COMPENSATION FOR THIS PURPOSE; PROVIDED, FURTHER, THAT YOU MAY ELECT
TO CONTINUE YOUR MEDICAL AND DENTAL INSURANCE COVERAGE UNDER COBRA AT YOUR OWN
EXPENSE FOR THE BALANCE, IF ANY, OF THE PERIOD REQUIRED BY LAW;

 

(iv)          life insurance coverage until the end of the Term pursuant to
CBS’s then current policy in the amount then furnished to CBS employees at no
cost (the amount of which coverage will be reduced to the amount of life
insurance coverage furnished to you at no cost by a third party employer);

 

(v)           The following with respect to long-term incentive awards granted
to you under the CBS 2004 Long-Term Management Incentive Plan and any
predecessor or successor CBS Corporation Long-Term Management Incentive Plans
(the “LTMIP”):

 

a.        All awards of stock options that have not vested and become
exercisable on the date of such termination but that would otherwise vest on or
before the end of an eighteen (18) month period thereafter shall accelerate and
vest immediately on the date of termination, and will continue to be exercisable
until the greater of eighteen (18) months following the termination date or the
period provided in accordance with the terms of the grant; provided, however,
that in no event shall the exercise period extend beyond their expiration date.

 

b.       All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until the
greater of eighteen (18) months after the termination date or the period
provided in accordance with the grant; provided, however, that in no event shall
the exercise period extend beyond their expiration date.

 

c.       All awards of restricted share units (the “RSUs”) that would otherwise
vest on or before the end of an eighteen (18) month period following the date of
your termination shall accelerate and vest immediately on the date of
termination and be settled within ten (10) business days thereafter;
[provided, however, that to the extend the vesting of any

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 13

 

such RSUs is contingent upon satisfaction of specified performance criteria in
accordance with the requirements of Internal Revenue Code Section 162(m) (“Code
Section 162(m)”), such RSUs shall vest if and when the CBS Compensation
Committee determines that the performance criteria relating to such RSUs has
been met and be settled within ten (10) business days thereafter; provided,
further, that to the extent that you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination and any portion of your RSUs that would
otherwise be settled during the six-month period following your termination of
employment constitutes deferred compensation (within the meaning of Code
Section 409A), such portion shall be settled on the earlier of (i) the first
business day of the seventh month following the month in which your termination
of employment occurs or (ii) your death.

 

d.       All awards of restricted shares that would otherwise vest on or before
the end of an eighteen (18) month period thereafter shall accelerate and vest
immediately on the date of termination.

 

You shall be required to mitigate the amount of any payment provided for in
(i) of this paragraph 8(d) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, that mitigation shall not be
required, and no reduction for other compensation shall be made for earnings for
services provided during the first twelve (12) months after the termination of
your employment.  You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation as requested by CBS with respect to such employment.  The payments
provided for in (i) above are in lieu of any other severance or income
continuation or protection under any CBS plan that may now or hereafter exist.

 


(E)           RENEWAL NOTICE / NON-RENEWAL.  CBS SHALL NOTIFY YOU SIX (6) MONTHS
PRIOR TO THE EXPIRATION OF THIS AGREEMENT IN WRITING IF IT INTENDS TO CONTINUE
YOUR EMPLOYMENT BEYOND THE EXPIRATION OF THE TERM. IF YOU ARE NOTIFIED THAT CBS
DOES INTEND TO CONTINUE YOUR EMPLOYMENT, THEN YOU AGREE THAT YOU SHALL NEGOTIATE
EXCLUSIVELY WITH CBS FOR THE FIRST 90 DAYS FOLLOWING SUCH NOTIFICATION. NOTHING
CONTAINED HEREIN SHALL OBLIGATE CBS TO PROVIDE AN INCREASE TO YOUR COMPENSATION
HEREUNDER UPON SUCH RENEWAL.

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 14

 


IF YOU REMAIN EMPLOYED BEYOND THE END OF THE TERM BUT HAVE NOT ENTERED INTO A
NEW CONTRACTUAL RELATIONSHIP WITH CBS, OR ANY OF CBS’S AFFILIATED COMPANIES,
YOUR CONTINUED EMPLOYMENT SHALL BE “AT WILL” AND ON SUCH TERMS AND CONDITIONS AS
CBS MAY AT THE TIME ESTABLISH, AND EITHER PARTY, DURING SUCH PERIOD, MAY
TERMINATE YOUR EMPLOYMENT AT ANY TIME, PROVIDED, THAT IF CBS TERMINATES YOUR
EMPLOYMENT DURING SUCH PERIOD WITHOUT CAUSE, YOU SHALL BECOME ELIGIBLE TO
RECEIVE SEVERANCE UNDER THE THEN CURRENT CBS SEVERANCE POLICY APPLICABLE TO
EXECUTIVES AT YOUR LEVEL SUBJECT TO THE TERMS OF SUCH SEVERANCE POLICY INCLUDING
YOUR EXECUTION OF A RELEASE IN FAVOR OF CBS.


 


(F)            TERMINATION OF BENEFITS.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY (EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH 8(D) WITH
RESPECT TO MEDICAL AND DENTAL BENEFITS), PARTICIPATION IN ALL CBS BENEFIT PLANS
AND PROGRAMS (INCLUDING, WITHOUT LIMITATION, VACATION ACCRUAL, ALL RETIREMENT
AND RELATED EXCESS PLANS AND LTD) WILL TERMINATE UPON THE TERMINATION OF YOUR
EMPLOYMENT EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN SUCH PLANS OR
PROGRAMS AND SUBJECT TO ANY VESTED RIGHTS YOU MAY HAVE UNDER THE TERMS OF SUCH
PLANS OR PROGRAMS.  THE FOREGOING SHALL NOT APPLY TO THE LTMIP AND, AFTER THE
TERMINATION OF YOUR EMPLOYMENT, YOUR RIGHTS UNDER THE LTMIP SHALL BE GOVERNED BY
THE TERMS OF THE LTMIP AWARD AGREEMENTS, CERTIFICATES, THE APPLICABLE LTMIP
PLAN(S) AND THIS AGREEMENT.


 


(G)           RESIGNATION FROM OFFICIAL POSITIONS.  IF YOUR EMPLOYMENT WITH CBS
TERMINATES FOR ANY REASON, YOU SHALL BE DEEMED TO HAVE RESIGNED AT THAT TIME
FROM ANY AND ALL OFFICER OR DIRECTOR POSITIONS THAT YOU MAY HAVE HELD WITH CBS,
OR ANY OF CBS’S AFFILIATED COMPANIES AND ALL BOARD SEATS OR OTHER POSITIONS IN
OTHER ENTITIES YOU HELD ON BEHALF OF CBS.  IF, FOR ANY REASON, THIS PARAGRAPH
8(G) IS DEEMED INSUFFICIENT TO EFFECTUATE SUCH RESIGNATION, YOU AGREE TO
EXECUTE, UPON THE REQUEST OF CBS, ANY DOCUMENTS OR INSTRUMENTS WHICH CBS MAY
DEEM NECESSARY OR DESIRABLE TO EFFECTUATE SUCH RESIGNATION OR RESIGNATIONS, AND
YOU HEREBY AUTHORIZE THE SECRETARY AND ANY ASSISTANT SECRETARY OF CBS TO EXECUTE
ANY SUCH DOCUMENTS OR INSTRUMENTS AS YOUR ATTORNEY-IN-FACT.


 


(H)           RELEASE AND COMPLIANCE WITH PARAGRAPH 6.  NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, CBS’ OBLIGATION TO MAKE THE PAYMENTS OR
PROVIDE ANY BENEFIT PROVIDED FOR IN PARAGRAPH 8(D) SHALL BE CONDITIONED ON YOUR
EXECUTION OF AN EFFECTIVE RELEASE (WITH ALL PERIODS FOR REVOCATION SET FORTH
THEREIN HAVING EXPIRED), SUCH DATE THE “RELEASE EFFECTIVE DATE,” IN FAVOR OF CBS
AND ITS AFFILIATED COMPANIES IN A FORM SATISFACTORY TO CBS WITHIN 45 DAYS
FOLLOWING YOUR TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF THE MAXIMUM
PERIOD IN WHICH THE RELEASE MAY BE REVOKED ENDS IN THE YEAR FOLLOWING THE YEAR
IN WHICH YOUR EMPLOYMENT TERMINATES, THEN THE RELEASE EFFECTIVE DATE SHALL BE
DEEMED TO BE THE LATER OF (I) THE FIRST BUSINESS DAY IN THE YEAR FOLLOWING THE
YEAR IN WHICH YOUR EMPLOYMENT IS TERMINATED OR (II) THE RELEASE EFFECTIVE DATE
(WITHOUT REGARD TO THIS PROVISO). IN ADDITION, THE PAYMENTS AND BENEFITS
DESCRIBED IN PARAGRAPH 8(D) SHALL IMMEDIATELY CEASE, AND CBS SHALL HAVE NO
FURTHER OBLIGATIONS TO

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 15

 


YOU WITH RESPECT THERETO, IN THE EVENT THAT YOU MATERIALLY BREACH ANY PROVISION
OF PARAGRAPH 6 HEREOF.


 


9.             DEATH.  IN THE EVENT OF YOUR DEATH PRIOR TO THE END OF THE TERM
WHILE ACTIVELY EMPLOYED, YOUR BENEFICIARY OR ESTATE SHALL RECEIVE (I) YOUR
SALARY UP TO THE DATE ON WHICH THE DEATH OCCURS; (II) ANY BONUS EARNED IN THE
PRIOR YEAR BUT NOT YET PAID; AND (III) BONUS COMPENSATION FOR THE CALENDAR YEAR
IN WHICH THE DEATH OCCURS, DETERMINED IN ACCORDANCE WITH THE STIP (I.E., BASED
UPON CBS’S ACHIEVEMENT OF ITS GOALS AND CBS’S GOOD FAITH ESTIMATE OF YOUR
ACHIEVEMENT OF YOUR PERSONAL GOALS) AND PRO-RATED FOR THE PORTION OF THE YEAR
THROUGH THE DATE OF DEATH, PAYABLE, LESS APPLICABLE DEDUCTIONS AND WITHHOLDING
TAXES, BY FEBRUARY 28TH OF THE FOLLOWING CALENDAR YEAR.  IN THE EVENT OF YOUR
DEATH AFTER THE TERMINATION OF YOUR EMPLOYMENT WHILE YOU ARE ENTITLED TO RECEIVE
COMPENSATION UNDER PARAGRAPH 8(D), YOUR BENEFICIARY OR ESTATE SHALL RECEIVE
(X) ANY SALARY PAYABLE UNDER PARAGRAPH 8(D)(I) UP TO THE DATE ON WHICH THE DEATH
OCCURS; AND  (Y) BONUS COMPENSATION FOR THE CALENDAR YEAR IN WHICH THE DEATH
OCCURS IN AN AMOUNT EQUAL TO YOUR TARGET BONUS AND PRO-RATED FOR THE PORTION OF
THE YEAR THROUGH THE DATE OF DEATH, PAYABLE, LESS APPLICABLE DEDUCTIONS AND
WITHHOLDING TAXES, BY FEBRUARY 28TH OF THE FOLLOWING CALENDAR YEAR.


 


10.             NO ACCEPTANCE OF PAYMENTS.  YOU REPRESENT THAT YOU HAVE NOT
ACCEPTED OR GIVEN NOR WILL YOU ACCEPT OR GIVE, DIRECTLY OR INDIRECTLY, ANY
MONEY, SERVICES OR OTHER VALUABLE CONSIDERATION FROM OR TO ANYONE OTHER THAN CBS
FOR THE INCLUSION OF ANY MATTER AS PART OF ANY FILM, TELEVISION PROGRAM OR OTHER
PRODUCTION PRODUCED, DISTRIBUTED AND/OR DEVELOPED BY CBS, OR ANY OF CBS’S
AFFILIATED COMPANIES.


 


11.             EQUAL OPPORTUNITY EMPLOYER; EMPLOYEE STATEMENT OF BUSINESS
CONDUCT. YOU RECOGNIZE THAT CBS IS AN EQUAL OPPORTUNITY EMPLOYER.  YOU AGREE
THAT YOU WILL COMPLY WITH CBS POLICIES REGARDING EMPLOYMENT PRACTICES AND WITH
APPLICABLE FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION ON THE BASIS
OF RACE, COLOR, SEX, RELIGION, NATIONAL ORIGIN, CITIZENSHIP, AGE, MARITAL
STATUS, SEXUAL ORIENTATION, DISABILITY OR VETERAN STATUS.  IN ADDITION, YOU
AGREE THAT YOU WILL COMPLY WITH THE CBS BUSINESS CONDUCT STATEMENT.


 


12.             NOTICES.  ALL NOTICES UNDER THIS AGREEMENT MUST BE GIVEN IN
WRITING, BY PERSONAL DELIVERY OR BY REGISTERED MAIL, AT THE PARTIES’ RESPECTIVE
ADDRESSES SHOWN ON THIS AGREEMENT (OR ANY OTHER ADDRESS DESIGNATED IN WRITING BY
EITHER PARTY), WITH A COPY, IN THE CASE OF CBS, TO THE ATTENTION OF THE
EXECUTIVE VICE PRESIDENT, GENERAL COUNSEL, CBS.  ANY NOTICE GIVEN BY REGISTERED
MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN THREE DAYS FOLLOWING SUCH MAILING.


 


13.             ASSIGNMENT.  THIS IS AN AGREEMENT FOR THE PERFORMANCE OF
PERSONAL SERVICES BY YOU AND MAY NOT BE ASSIGNED BY YOU OR CBS EXCEPT THAT CBS
MAY ASSIGN THIS AGREEMENT TO ANY AFFILIATED COMPANY OF OR ANY SUCCESSOR IN
INTEREST TO CBS.

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 16

 


14.            NEW YORK LAW, ETC.  YOU ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN
EXECUTED, IN WHOLE OR IN PART, IN NEW YORK, AND YOUR EMPLOYMENT DUTIES ARE
PRIMARILY PERFORMED IN NEW YORK.  ACCORDINGLY, YOU AGREE THAT THIS AGREEMENT AND
ALL MATTERS OR ISSUES ARISING OUT OF OR RELATING TO YOUR CBS EMPLOYMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS ENTERED
INTO AND PERFORMED ENTIRELY THEREIN.


 


15.             NO IMPLIED CONTRACT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL
BE CONSTRUED TO IMPOSE ANY OBLIGATION ON CBS OR YOU TO RENEW THIS AGREEMENT OR
ANY PORTION THEREOF.  THE PARTIES INTEND TO BE BOUND ONLY UPON EXECUTION OF A
WRITTEN AGREEMENT AND NO NEGOTIATION, EXCHANGE OF DRAFT OR PARTIAL PERFORMANCE
SHALL BE DEEMED TO IMPLY AN AGREEMENT.  NEITHER THE CONTINUATION OF EMPLOYMENT
NOR ANY OTHER CONDUCT SHALL BE DEEMED TO IMPLY A CONTINUING AGREEMENT UPON THE
EXPIRATION OF THE TERM.


 


16.             ENTIRE UNDERSTANDING.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER CONTAINED IN
THIS AGREEMENT, AND CAN BE CHANGED ONLY BY A WRITING SIGNED BY BOTH PARTIES.


 


17.             VOID PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT, AS APPLIED
TO EITHER PARTY OR TO ANY CIRCUMSTANCES, SHALL BE FOUND BY A COURT OF COMPETENT
JURISDICTION TO BE UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF SOME PART WERE
DELETED OR THE PERIOD OR AREA OF APPLICATION WERE REDUCED, THEN SUCH PROVISION
SHALL APPLY WITH THE MODIFICATION NECESSARY TO MAKE IT ENFORCEABLE, AND SHALL IN
NO WAY AFFECT ANY OTHER PROVISION OF THIS AGREEMENT OR THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT.


 


18.             SUPERSEDES PRIOR AGREEMENTS.  WITH RESPECT TO THE PERIOD COVERED
BY THE TERM, THIS AGREEMENT SUPERSEDES AND CANCELS ALL PRIOR AGREEMENTS RELATING
TO YOUR EMPLOYMENT BY CBS, OR ANY OF CBS’S AFFILIATED COMPANIES RELATING TO THE
SUBJECT MATTER HEREIN, INCLUDING, WITHOUT LIMITATION, YOUR PRIOR EMPLOYMENT
AGREEMENT WITH CBS DATE SEPTEMBER 1, 2007.

 

--------------------------------------------------------------------------------


 

Joseph R. Ianniello

As of November 17, 2008

Page 17

 

19.           Payment of Deferred Compensation – Section 409A.

 

(a)             To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A. 
This Agreement shall be construed in a manner to give effect to such intention. 
In no event whatsoever (including, but not limited to as a result of this
paragraph 19 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A. 
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto.  You acknowledge that you have
been advised to obtain independent legal, tax or other counsel in connection
with Code Section 409A.

 

(b)             Your right to any in-kind benefit or reimbursement benefits
pursuant to any provisions of this Agreement or pursuant to any plan or
arrangement of CBS covered by this Agreement shall not be subject to liquidation
or exchange for cash or another benefit.

 


20.             ARBITRATION.  IF ANY DISAGREEMENT OR DISPUTE WHATSOEVER SHALL
ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT (INCLUDING THE DOCUMENTS
REFERENCED HEREIN) OR YOUR EMPLOYMENT WITH CBS, THE PARTIES HERETO AGREE THAT
SUCH DISAGREEMENT OR DISPUTE SHALL BE SUBMITTED TO ARBITRATION BEFORE THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”), AND THAT A NEUTRAL ARBITRATOR WILL BE
SELECTED IN A MANNER CONSISTENT WITH ITS EMPLOYMENT ARBITRATION RULES AND
MEDIATION PROCEDURES (“RULES”).  SUCH ARBITRATION SHALL BE CONFIDENTIAL AND
PRIVATE AND CONDUCTED IN ACCORDANCE WITH THE RULES.  ANY SUCH ARBITRATION
PROCEEDING SHALL TAKE PLACE IN NEW YORK CITY BEFORE A SINGLE ARBITRATOR (RATHER
THAN A PANEL OF ARBITRATORS).  THE PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE
NO AUTHORITY TO AWARD ANY PUNITIVE OR EXEMPLARY DAMAGES AND WAIVE, TO THE FULL
EXTENT PERMITTED BY LAW, ANY RIGHT TO RECOVER SUCH DAMAGES IN SUCH ARBITRATION. 
EACH PARTY SHALL BEAR ITS RESPECTIVE COSTS (INCLUDING ATTORNEY’S FEES, AND THERE
SHALL BE NO AWARD OF ATTORNEY’S FEES).  JUDGMENT UPON THE FINAL AWARD RENDERED
BY SUCH ARBITRATOR, AFTER GIVING EFFECT TO THE AAA INTERNAL APPEALS PROCESS, MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, CBS SHALL BE ENTITLED TO SEEK INJUNCTIVE, PROVISIONAL
AND EQUITABLE RELIEF IN A COURT PROCEEDING AS A RESULT OF YOUR ALLEGED VIOLATION
OF THE TERMS OF SECTION 6 OF THIS AGREEMENT, AND YOU HEREBY CONSENT AND AGREE TO
EXCLUSIVE PERSONAL JURISDICTION IN ANY STATE OR FEDERAL COURT LOCATED IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN.


 

[signature page to follow]

 

--------------------------------------------------------------------------------



 


IF THE FOREGOING CORRECTLY SETS FORTH OUR UNDERSTANDING, PLEASE SIGN, DATE AND
RETURN ALL FOUR (4) COPIES OF THIS AGREEMENT TO THE UNDERSIGNED FOR EXECUTION ON
BEHALF OF CBS; AFTER THIS AGREEMENT HAS BEEN EXECUTED BY CBS AND A
FULLY-EXECUTED COPY RETURNED TO YOU, IT SHALL CONSTITUTE A BINDING AGREEMENT
BETWEEN US.


 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

/s/ Anthony G. Ambrosio

 

 

 

Name:

Anthony G. Ambrosio

ACCEPTED AND AGREED:

 

Title:

EVP HR & ADMIN

 

 

 

 

/s/ Joseph Ianniello

 

 

Joseph R. Ianniello

 

 

 

Dated:

11/24/08

 

 

 

--------------------------------------------------------------------------------
